DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 02/19/2021. The claim amendments are entered. Presently, claims 1, 4-16, and 26-28 remain pending. 
Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. 
Claim Interpretation:
Applicant argues: 
However, it is respectfully submitted that the term "if', in the language of claims 1 and 6, is not modifying the corresponding "transforming" step and does not make the corresponding "transforming" step contingent. 
Rather, the "if' in claim 1 is specifying features of the "predicted image" that is generated by the "transforming" step of claim 1. Namely, that "the predicted image ... [is] predicting the portion of the environment of the robot if the at least the portion of candidate movement is performed in the environment by the components of the robot". Moreover, the "if' in claim 6 is specifying features of the "second predicted image" that is generated by the "transforming" of claim 6. Namely, that "the second predicted image [is] predicting the portion of the environment of the robot if the at least the portion of the second candidate movement is performed in the environment by the components of the robot". Accordingly, the "if' in the aforementioned language of claims 1 and 6 does not make any steps contingent. Thus, MPEP 211.04, Section II is not applicable to the aforementioned language.

Examiner Response: Examiner respectfully disagrees. MPEP 2111.04 section II states:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
Applicant appears to argue that the claims are intended to require the steps of “transforming…” and “predicting…” however, the claims are to be examined under their broadest reasonable interpretation given their plain meaning. Given the claims as they are currently written: “transforming the current image… and predicting the portion of the environment of the robot if the at least the portion of candidate movement is performed in the environment by the components of the robot”. It is understood the steps of “transforming…” and “predicting…” will only be performed only “if” the portion of the candidate movement is performed. In this scenario, the “if” does modify the steps of transforming and predicting. The claims do recite contingent limitations under their broadest reasonable interpretation. Therefore, prior art rejection need not be applied to the aforementioned contingent limitations. Arguments are not persuasive. 
U.S.C §103 Rejection
Applicant argues Claim 1: Initially, and as set forth above, Applicant's attorney submits that the "next image" of Hoffman is not a "predicted transformation indicating pixel motion predictions". Accordingly, the Office Action has failed to provide any valid teaching or suggestion of a "predicted transformation" as claimed, much less "transforming the current image, based on applying the at least one predicted transformation to the current image, to generate at least one predicted image" as claimed. 
Regardless, even if the "next image" of Hoffman is considered a "predicted transformation indicating pixel motion predictions" (an allegation that Applicant's attorney refutes), the cited aspects of Hoffman are entirely void of applying the "next image" "to the current image, to generate at least one predicted image" For example, Section 3.2, FIG. 5, and p. 32 of Hoffman are void of any teaching or suggestion of applying a "next image" to the "current image" to "generate at least one predicted image". 
Rather, FIG. 5 relates to using a "current image" and a "forward model" to predict a "next image". The relied upon aspects of p. 32 are consistent with FIG. 5. Moreover, Section 3.2 relates to pre-processing that can be applied to a "current image" prior to application of the "current image" to the "forward model". 
Accordingly, for at least the reasons set forth above, the Office Action's rejection of claim 1 fails to render obvious "generating at least one predicted transformation of the current image, the predicted transformation indicating pixel motion predictions ..." and "transforming the current image, based on applying the at least one predicted transformation to the current image, to generate at least one predicted image". As described in the Application, such features can achieve various benefits. See e.g., paragraphs [0029], [0033]-[0034], and [0039]. 

Examiner Response: Examiner respectfully disagrees. Applicant states “More particularly, the Office Action equates Hoffman's "next image", that is predicted by the "forward model" "given the current image", to the claimed "predicted transformation indicating pixel motion predictions" and that is "generated based on the application of the current image and the candidate robot movement parameters to the trained neural network".” This statement is incorrect, the examiner is not equating the “next image” to the “predicted transformation indicating pixel motion predictions”. Instead, the Examiner is equating Hoffman’s predicted pixel (pg. 25; At step t + 1, a multilayer perceptron predicts a pixel (grey square) given its surrounding (11 × 11 pixels) at step t and a motor command (vL , vR).) to the to the claimed "predicted transformation indicating pixel motion predictions" which is shown in figure 5 reproduced below.

    PNG
    media_image1.png
    672
    791
    media_image1.png
    Greyscale

As can be seen above, Hoffman teaches a “predicted transformation indicating pixel motion predictions” that is applied to a current image (step t) to generate a predicted image (step t+1) (pg. 25, col. 1, paragraph 3; The forward model predicts an image given the current processed image and the wheel velocities. Each image pixel was predicted using an MLP. For every pixel, a separate network was used.). Arguments are not persuasive.
Applicant argues Claim 17:  The Office Action cites to various aspects of Pinto in alleging those "the current state" features are rendered obvious. 
However, the cited aspects of Pinto wholly fail to teach or suggest applying a "current state including a current end effector pose of an end effector of the robot" to any model - much less "apply the current image, the current state, and the candidate action as input to the trained neural network employing an action-conditioned motion prediction model ..." as claimed. 
Rather, Pinto discloses "an image of an object" as the only input to its model. See e.g., Pinto FIG. 5. 
Applicant's attorney respectfully submits that reliance on a quaternary reference that itself fails to teach or suggest applying a "current state including a current end effector pose of an end effector of the robot" to any model, is simply not sufficient to overcome the admitted failure of the other three relied upon references to teach or suggest applying a "current state" as claimed.  Moreover, it is respectfully submitted that the cited aspects of Laurent fail to teach or suggest "generate at least one predicted image based on the application of the current image, the current state, and the candidate action to the trained neural network, the predicted image comprising a plurality of pixels". 
Rather, cited Paras. [0084-0085] of Laurent describe the "apparatus 220 may be trained to predict the center portion based on the periphery information". Laurent, Para. 
[0085]. Further, para. [0085] of Laurent describes that the predicted center portion is a pixel (see e.g., "a center portion (e.g., the pixel 308)") and that the "periphery information" is "pixels surrounding the center [pixel]". 
Accordingly, the cited aspects of Laurent suggest predicting "a center ... pixel" based on "pixels surrounding the center [pixel]". 
It is submitted that predicting a "center ... pixel" fails to teach or suggest "generate at least one predicted image ..., the predicted image comprising a plurality of pixels" as provided in claim 17. It is also submitted that predicting "a center ... pixel" based on "pixels surrounding the center [pixel]" fails to teach or suggest "generate at least one predicted image based on the application of the current image, the current state, and the candidate action to the trained neural network". 
Put another way, Applicant's attorney submits that Laurent's predicting "a center ...pixel" based on "pixels surrounding the center [pixel]" fails to teach or suggest "generate at least one predicted image [comprising a plurality of pixels] based on the application of the current image, the current state, and the candidate action to the trained neural network". 
This Office Action also relies on paragraphs [0137-0138] of Laurent in alleging "generate at least one predicted image based on the application of the current image, the current state, and the candidate action to the trained neural network, the predicted image comprising a plurality of pixels" is obvious. Office Action, p. 29. 
However, those paragraphs relate to "determining an action". Applicant's attorney respectfully submits that "determining an action" fails to teach or suggest that such "prediction of the sensory input" is a "predicted image". 

Examiner Response: Examiner respectfully disagrees. Examiner notes that the applicant does not actually explain why the current states taught by Laurent, Pinto, and Hoffman differentiate from the states disclosed in the instant application. Instead, the Applicant merely concludes “Applicant's attorney respectfully submits that reliance on a quaternary reference that itself fails to teach or suggest applying a "current state including a current end effector pose of an end effector of the robot" to any model, is simply not sufficient to overcome the admitted failure of the other three relied upon references to teach or suggest applying a "current state" as claimed.”. Put another way, an image of an object captures a snapshot (i.e state) of an object at a particular point in time. Pinto teaches “identify a current state of the robot, the current state including a current end effector pose of an end effector of the robot” as shown in figure 1 reproduced below.

    PNG
    media_image2.png
    727
    488
    media_image2.png
    Greyscale

And “apply the current image (see e.g., Pinto, pg. 2; Deep neural networks have seen immense success in image classification [6] and object detection [29]. Deep networks have also been exploited in robotics systems for grasp regression [30] or learning policy for variety of tasks [27]. Furthermore DAgger [10] shows a simple and practical method of sampling the interesting regions of a state space by dataset aggregation.), the current state (see e.g., Pinto, pg. 3; For gripping we use the stock two fingered parallel gripper with a maximum width (open state) of 75mm and a minimum width (close state) of 37mm [also see figure 3 to see how these states are obtained from image patches]),… as input to the trained neural network employing an action-conditioned motion prediction model… (see e.g., Pinto, pg. 2; Given the success of high-capacity learning algorithms such as CNNs, we believe it is time to develop large-scale robot datasets for foundational tasks such as grasping. Therefore, we present a large-scale experimental study that not only substantially increases the amount of data for learning to grasp, but provides complete labeling in terms of whether an object can be grasped at a particular location and angle. This dataset, collected with robot executed interactions, will be released for research use to the community. We use this dataset to fine-tune an AlexNet [6] CNN model pre-trained on ImageNet, with 18M new parameters to learn in the fully connected layers, for the task of prediction of grasp location.)”.
	Applicant further states “Moreover, it is respectfully submitted that the cited aspects of Laurent fail to teach or suggest "generate at least one predicted image based on the application of the current image, the current state, and the candidate action to the trained neural network, the predicted image comprising a plurality of pixels".” However, Laurent teaches generate at least one predicted image based on the application of the current image (Para [0076] The frame 334 observed at time t may be associated with a motor command 340 issued at time t-1.), the current state (para [0150] state of the robotic platform (e.g., as state determined using the feedback 112 in FIG. 1)), and the candidate action (para [0150] a motor command and/or action indication (e.g., 206 in FIG. 2)) to the trained neural network, the predicted image comprising a plurality of pixels (Fig. 3B; And para [0084-0085] The pixels in the frame 302 may be partitioned into one or more regions 304, 306 in FIG. 3B…In one or more implementations, the pixel regions 304, 306 may comprise nine pixels (e.g., three by three) that may be arranged into two portions: a center portion (e.g., the pixel 308) and a periphery portion (e.g., pixels surrounding the center and shown in the frame 316). Para [0137-0138] FIG. 6 illustrates a method of determining an action based on a predicted state of a robot associated with outcome of a prior action, in accordance with one or more implementations… At operation 602 of method 600, sensory context may be determined by a controller of the robotic device. In some implementations, the context may comprise one or more spatio-temporal aspects of sensory input (e.g., 202 in FIG. 2)). As shown in figure 3A, a previous frame at time t-1, a current frame at time t, and a future predicted frame at time t+1. Frame t+1 shows a predicted image comprising a plurality of pixels.
	Applicant also seems to be ignoring the fact that Hoffman was also cited to teach 
apply the current image, the current state, and the candidate action as input to the trained neural network employing an action-conditioned motion prediction model (fig. 2; pg. 24, col. 1, paragraph 2; Given this image and the motor commands provided by the movement plan, a forward model predicts the next image, which is denoised subsequently.) that explicitly models pixel motion by predicting a distribution over pixel motion from previous frames (fig. 5; pg. 25, col. 1, paragraph 3; The forward model predicts an image given the current processed image and the wheel velocities. Each image pixel was predicted using an MLP. For every pixel, a separate network was used.). Arguments are not persuasive.
Claim Interpretation
Claims 1 and 6 are interpreted as having contingent limitations and are therefore, not required by the claims (See MPEP 2111.04 section II).
Such Limitations are:
Claim 1: “transforming the current image based on the at least one predicted transformation to generate at least one predicted image, the predicted image predicting the portion of the environment of the robot if the at least the portion of candidate movement is performed in the environment by the components of the robot;”
Claim 6: “transforming one or more of the pixels of the current image based on the second predicted transformation to generate at least one second predicted image, the second predicted image predicting the portion of the environment of the robot if the at least the portion of the second candidate movement is performed in the environment by the components of the robot.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (“Perception through visuomotor anticipation in a mobile robot”) in view of Piekniewski et al. (US-20160086050-A1).
Regarding Claim 1,
Hoffman teaches a method implemented by one or more processors, comprising: 
generating candidate robot movement parameters (pg. 22-23; A mobile robot with omnidirectional vision ‘mentally’ explored certain movement plans and tested their effect on a single image from the robot’s camera.), the candidate robot movement parameters defining at least a portion of a candidate movement performable in an environment of a robot by one or more components of the robot (pg. 23 section 2; In the presented framework for perception through sensorimotor anticipation, a robot understands a specific property of the surrounding by simulating a specific movement plan. For example, in a previous study (Hoffmann & M¨oller, 2004), a robot simulated a turning movement; and after observing that the predicted visual input stayed constant, the robot deduced that it stood in the centre of a rotation symmetric surrounding. There, the plan was a fixed movement; but, generally, movement plans can be more flexible. In the present article, a movement plan allows a limited number of motor commands at each moment of the anticipation.); 

pg. 24 section 3.1; At the end of each interval, an image was taken by the robot’s camera.), the current image capturing at least a portion of the environment of the robot (pg. 25; Fig. 3. Training environments. During training, the robot moved only within the oval shaped border (grey curve).); 

applying the current image and the candidate robot movement parameters as input to a trained neural network employing an action-conditioned motion prediction model (fig. 2; pg. 24, col. 1, paragraph 2; Given this image and the motor commands provided by the movement plan, a forward model predicts the next image, which is denoised subsequently.) that explicitly models pixel motion by predicting a distribution over the pixel motion from previous frames (fig. 5; pg. 25, col. 1, paragraph 3; The forward model predicts an image given the current processed image and the wheel velocities. Each image pixel was predicted using an MLP. For every pixel, a separate network was used. And pg. 28 section 4.3; As an alternative to the obstacle-avoidance algorithm, the robot simulated a recursive search for an exit. At each branching point in the search, two velocity combinations were possible: (vL , vR) = (20, 50) or (vL , vR) = (50, 20) in mm/s. These velocities forbade the robot to turn around and exit through the entrance.); 

    PNG
    media_image3.png
    523
    607
    media_image3.png
    Greyscale

generating at least one predicted transformation of the current image (pg. 23; Instead, here, given only the current image, a forward model predicts the next image.), the predicted transformation indicating pixel motion predictions and being generated based on the application of the current image and the candidate robot movement parameters to the trained neural network (pg. 24, col. 1, paragraph 2; Given this image and the motor commands provided by the movement plan, a forward model predicts the next image, which is denoised subsequently. And pg. 25; The forward model predicts an image given the current processed image and the wheel velocities. Each image pixel was predicted using an MLP.); 

transforming the current image, based on applying the at least one predicted transformation to the current image (pg. 25 section 3.2; Second, the image was transformed such that the new distance of a pixel to the image centre was proportional to the square of the original distance.), to generate at least one predicted image, the predicted image comprising a plurality of pixels and predicting the portion of the environment of the robot if the at least the portion of candidate movement is performed in the environment by the components of the robot (Fig. 5; pg. 32; An image was predicted by computing each pixel with a multilayer perceptron given as input the previous image and a movement command.); 
determining, based on the predicted image, whether to perform the candidate movement (pg. 24, col. 1, paragraph 2; For the same dead-end/passage classification task, the robot simulates an alternative strategy, a recursive search for an exit. At each prediction step, two movements are possible: a left turn or a right turn. And pg. 27, col. 2, paragraph 3; acing an arrangement of obstacles, the robot simulated an obstacle avoidance algorithm to recognize a dead end or a passage. This simulation was tested on 16 setups (Fig. 11). In the obstacle avoidance algorithm, the choice of velocities was derived from the mental image. Within such an image, the distance from the robot centre to an obstacle was computed in three sectors (36 each, see Fig. 12). Depending on these distances, the robot either chose new velocities for the next prediction step or stopped the simulation and classified the arrangement. This choice was made according to the following rules); and 
responsive to determining, based on the predicted image, to perform the candidate movement (pg. 23 section 2; The choice of motor commands depends on the current estimate of the visual input. Thus, the overall procedure of perception contains the following three parts: choosing an appropriate movement plan, carrying out the simulation, and during this simulation, mapping the predicted visual input onto a behavioural command.) : 
providing one or more control commands to one or more actuators of the robot to perform the candidate movement (pg. 28, col. 1, paragraph 1; If the distance in the left sector is 7 pixels or less and smaller than in the right sector, then make a left3 turn, (vL , vR) = (−30, 30) in mm/s (analogue for the right side). • If the distance in the left sector is between 8 and 11 pixels and smaller than in the right sector, then turn leftward, (vL , vR) = (20, 50) in mm/s (analogue for the right side).).
Piekniewski et al. teaches
employing an action-conditioned motion prediction model that explicitly models pixel motion (para [0018] Another aspect of the disclosure relates to a computer implemented method of tracking an object in a sequence of digital images. In one implementation, the images are each comprised of pixels, and the method includes: for an image of the sequence of images, determining at least one distribution of orientations in the image… tracking the object based on the location of the at least one salient area, the tracking of the object comprising determining an occurrence of a salient orientation in an area proximate to the location, the determined occurrence of the salient orientation being in a subsequent image of the sequence of images.) by predicting a distribution over the pixel motion from previous frames (Para [0074] In some implementations, saliency may be determined using a model statistics approach. For instance, a model of expected pixel distribution may be utilized. Parameters of a given pixel distribution (e.g., Gaussian, Poisson, uniform), may be determined.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Hoffman’s method of controlling a robot with Piekniewski et al.’s method of controlling a robot. 
Doing so would allow for saliency detection (para [0091] Certain motor commands (e.g., forward, left-turn) may be associated with particular motion flow fields (e.g., left-turn command may generate a relatively uniform motion flow towards right). Observed features of the motion field may be used for saliency detection.).
Regarding Claim 26,
(New) Hoffman and Piekniewski The method of claim 1. Hoffman further teaches wherein in transforming the current image to generate the predicted image, one or more of the plurality of pixels of the predicted image are advected from the current image (fig. 5; pg. 25, col. 1, paragraph 3; The forward model predicts an image given the current processed image and the wheel velocities. Each image pixel was predicted using an MLP. For every pixel, a separate network was used.).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (“Perception through visuomotor anticipation in a mobile robot”) in view of Piekniewski et al. (US-20160086050-A1), and Sandrew et al. (US-20150243324-A1).
Regarding Claim 4,

	Hoffman and Piekniewski et al. do not explicitly disclose
generating at least one compositing mask based on the application of the current image; and
wherein transforming the current image is further based on the at least one compositing mask
However, Sandrew et al. teaches
generating at least one compositing mask based on the application of the current image (Para [0047] The single background image is then used to create a background mask overlay representing designer selected color lookup tables in which dynamic pixel colors automatically compensate or adjust for moving shadows and other changes in luminance.); 
wherein transforming the current image is further based on the at least one compositing mask (Para [0254] The masks representing designed selected color transforms/depth contours in the single design frame are then copied to all subsequent frames in the series of movie frames by one or more methods such as auto-fitting bezier curves to edges, automatic mask fitting based on Fast Fourier Transforms and Gradient Descent Calculation tied to luminance patterns in a subsequent frame relative to the design frame or a successive preceding frames, mask paint to a plurality of successive frames by painting the object within only one frame, auto-fitting vector points to edges and copying and pasting individual masks or a plurality of masks to selected subsequent frames.).;

Doing so would allow for an augmented conversion of a 2D image to a 3D image (Para [0514] The left and right viewpoint images allow 3D viewing of the original 2D image. The translation files specify the pixel offsets for each source pixel in the original 2D image, for example in the form of UV or U maps.).
Regarding Claim 5,
Hoffman, Piekniewski et al. and Sandrew et al. teach the method of claim 4.
Hoffman further teaches wherein the at least one predicted transformation comprises a plurality of predicted transformations (fig. 5; pg. 25, col. 1, paragraph 3; The forward model predicts an image given the current processed image and the wheel velocities. Each image pixel was predicted using an MLP. For every pixel, a separate network was used.), 
and wherein transforming the current image based on the at least one predicted transformation to generate the predicted image comprises: 
generating a plurality of predicted images based on the plurality of predicted transformations (pg. 24; In each plan, a movement starts from a single image. Given this image and the motor commands provided by the movement plan, a forward model predicts the next image, which is denoised subsequently. These steps are repeated until the movement plan gives a stop signal.); and 
Sandrew et al. further teaches wherein the at least one compositing mask comprises a plurality of compositing masks (Para [0516] Any existing colorization masks may be utilized as a starting point for 3D masks, which may be combined to form a 3D mask outline that is broken into sub-masks that define differing depths within a human recognizable object.),
Sandrew et al. further teaches compositing the predicted images based on the plurality of compositing masks to generate the predicted image (Para [0514] For example, a mask group takes source images and creates masks for items, areas or human recognizable objects in each frame of a sequence of images that make up a movie.).
Claims 6-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (“Perception through visuomotor anticipation in a mobile robot”), Piekniewski et al. (US-20160086050-A1) and Aghamohammadi et al. (US-20170213070-A1).
Regarding Claim 6,
Hoffman, and Piekniewski et al. teach the method of claim 1.
Hoffman further teaches applying the current image and the candidate robot movement parameters as input to the trained neural network (fig. 2; pg. 24, col. 1, paragraph 2; Given this image and the motor commands provided by the movement plan, a forward model predicts the next image, which is denoised subsequently.); 
generating at least one second predicted transformation of the current image, the second predicted transformation being generated based on the application of the current image and the candidate robot movement parameters to the trained neural network (pg. 24; In each plan, a movement starts from a single image. Given this image and the motor commands provided by the movement plan, a forward model predicts the next image, which is denoised subsequently. These steps are repeated until the movement plan gives a stop signal.); 
transforming one or more of the pixels of the current image based on the second predicted transformation to generate at least one second predicted image pg. 25 section 3.2; Second, the image was transformed such that the new distance of a pixel to the image centre was proportional to the square of the original distance.), the second predicted image predicting the portion of the environment of the robot if the at least the portion of the second candidate movement is performed in the environment by the components of the robot (Fig. 5; pg. 32; An image was predicted by computing each pixel with a multilayer perceptron given as input the previous image and a movement command.).
Laurent et al., Hoffman, and Piekniewski et al. do not explicitly disclose
generating second candidate robot movement parameters, the second candidate robot movement parameters defining at least a portion of a second candidate movement performable in the environment by one or more of the components, the second candidate movement performable in lieu of the candidate movement
However, Aghamohammadi et al. teaches 
generating second candidate robot movement parameters, the second candidate robot movement parameters defining at least a portion of a second candidate movement performable in the environment by one or more of the components, the second candidate movement performable in lieu of the candidate movement (Para [0029] A cost for each of the candidate motions may be determined. The candidate motion having the lowest cost may be selected and used to move the robot arm. As the robot arm is moved, additional images of the object may be captured and used to determine a subsequent movement or sequence of movements. Accordingly, a best or most efficient trajectory for grasping the object with the robotic arm may be determined based on the generated 3D object reconstruction.); 
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of predicting the outcome of an action for a robot based on sensory image data of Laurent et al. with the second candidate movement of Aghamohammadi et al.
Doing so would allow for an action is the lowest cost associated to be selected for the robot to perform the motion (Para [0029] A cost for each of the candidate motions may be determined. The candidate motion having the lowest cost may be selected and used to move the robot arm.).
Regarding Claim 7,
Hoffman, Piekniewski et al. and Aghamohammadi et al. teach the method of claim 6. 
Aghamohammadi et al. further teaches selecting (Para [0056] The model is further configured for growing a sampling based structure around the object map and assigning a cost to each edge of the sampling based structure. Furthermore, the model is configured for searching the sampling based structure to determine a lowest cost sequence of edges and for guiding the robot based on the search. The edges are motion primitives as described in para [0077]), based on the predicted image and the second predicted image, either the candidate movement or the second Para [0029] The object map may be used to generate a planning graph. The planning graph may comprise a graph of candidate motions around the object to be grasped. A cost for each of the candidate motions may be determined. The candidate motion having the lowest cost may be selected and used to move the robot arm. As the robot arm is moved, additional images of the object may be captured and used to determine a subsequent movement or sequence of movements. A candidate action is selected based on a depth map. A depth map uses a 2D and predicts a 3D construct by estimating the depth of the pixels. Para [0076] Referring again to FIG. 6, the framework 600 may also include a planning graph unit 606. The planning graph unit 606 may be used to construct an object map or reconstruction based on the depth map.); and 
providing one or more control commands to one or more actuators of the robot to perform the selected one of the candidate movement and the second candidate movement (Para [0089] The motion planning unit 610 may, in turn generate a control input, which may be executed by the execution unit 612 to move the agent and/or camera according to the determined sequence of edges.).
Regarding Claim 8,
Hoffman and Piekniewski et al. teach the method of claim 1. 
Laurent et al. further teaches applying the predicted image and the continuing candidate robot movement parameters to the trained neural network (fig. 2; pg. 24, col. 1, paragraph 2; Given this image and the motor commands provided by the movement plan, a forward model predicts the next image, which is denoised subsequently.); 
pg. 23; Instead, here, given only the current image, a forward model predicts the next image.), the continuing predicted transformation being generated based on the application of the predicted image and the continuing candidate robot movement parameters to the trained neural network (pg. 24, col. 1, paragraph 2; Given this image and the motor commands provided by the movement plan, a forward model predicts the next image, which is denoised subsequently. And pg. 25; The forward model predicts an image given the current processed image and the wheel velocities. Each image pixel was predicted using an MLP.); 
transforming the predicted image based on the continuing predicted transformation to generate a continuing predicted image (pg. 25 section 3.2; Second, the image was transformed such that the new distance of a pixel to the image centre was proportional to the square of the original distance. And Fig. 5; pg. 32; An image was predicted by computing each pixel with a multilayer perceptron given as input the previous image and a movement command.).
Laurent et al., Hoffman, and Piekniewski et al. do not explicitly disclose
generating continuing candidate robot movement parameters, the continuing candidate robot movement parameters defining another portion of the candidate movement that follows the portion of the candidate movement; 
However, Aghamohammadi et al. teaches
generating continuing candidate robot movement parameters, the continuing candidate robot movement parameters defining another portion of the candidate movement that follows the portion of the candidate movement (Para [0029] As the robot arm is moved, additional images of the object may be captured and used to determine a subsequent movement or sequence of movements. Accordingly, a best or most efficient trajectory for grasping the object with the robotic arm may be determined based on the generated 3D object reconstruction. The subsequent movement is the continuing candidate movement); 
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of predicting the outcome of an action for a robot based on sensory image data of Laurent et al. with the second candidate movement of Aghamohammadi et al.
Doing so would allow for an action is the lowest cost associated to be selected for the robot to perform the motion (Para [0029] A cost for each of the candidate motions may be determined. The candidate motion having the lowest cost may be selected and used to move the robot arm.).
Regarding Claim 9,
Laurent et al., Hoffman, Piekniewski et al., and Aghamohammadi et al. teach the method of claim 8.  Aghamohammadi et al. further teaches comprising: 
determining, based on the predicted image and the continuing predicted image, to perform the candidate movement (Para [0029] The object map may be used to generate a planning graph. The planning graph may comprise a graph of candidate motions around the object to be grasped. A cost for each of the candidate motions may be determined. The candidate motion having the lowest cost may be selected and used to move the robot arm. As the robot arm is moved, additional images of the object may be captured and used to determine a subsequent movement or sequence of movements. Para [0076] Referring again to FIG. 6, the framework 600 may also include a planning graph unit 606. The planning graph unit 606 may be used to construct an object map or reconstruction based on the depth map.); and
providing one or more control commands to one or more actuators of the robot to perform the candidate movement (Para [0089] The motion planning unit 610 may, in turn generate a control input, which may be executed by the execution unit 612 to move the agent and/or camera according to the determined sequence of edges.).
Regarding Claim 13,
Hoffma, and Piekniewski et al. teach the method of claim 1. 
	Hoffman, and Piekniewski et al. do not explicitly disclose
	wherein the at least one predicted transformation of pixels of the current image comprises one or more normalized distributions each corresponding to one or more of the pixels
However, Aghamohammadi et al. teaches 
wherein the at least one predicted transformation of pixels of the current image comprises one or more normalized distributions each corresponding to one or more of the pixels (Para [0049] The normalization layer may be used to normalize the output of the convolution filters.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the pixel transformations of Laurent et al. with the normalization of Aghamohammadi et al.
Para [0051] The output of each layer may serve as an input of a succeeding layer in the deep convolutional network 350 to learn hierarchical feature representations from input data (e.g., images, audio, video, sensor data and/or other input data) supplied at the first convolution block C1.).
Regarding Claim 14,
Hoffman, Piekniewski et al., and Aghamohammadi et al. teach the method of claim 13. Aghamohammadi et al. further teaches wherein transforming the current image comprises: 
applying the normalized distribution to the current image using a convolution operation (Para [0049] The normalization layer may be used to normalize the output of the convolution filters.).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (“Perception through visuomotor anticipation in a mobile robot”) in view of Piekniewski et al. (US-20160086050-A1), and Donahue et al. ("Long-term Recurrent Convolutional Networks for Visual Recognition and Description").
Regarding Claim 10,
Hoffman and Piekniewski et al. teach the method of claim 1.
Hoffman and Piekniewski et al. do not explicitly disclose
wherein the trained neural network comprises a plurality of stacked convolutional long short-term memory layers.
However, Donahue et al. discloses 
pg. 2628 T individual frames are inputs into T convolutional networks which are then connected to a single-layer LSTM with 256 hidden units.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to modify the neural network of Hoffman with the convolutional long short-term memory layers of Donahue et al.
Doing so would allow for improved recognition performance (pg. 2625 Our results show such models have distinct advantages over state-of-the-art models for recognition or generation which are separately defined and/or optimized.).
Regarding Claim 11,
Hoffman and Piekniewski et al. teach the method of claim 1.
Hoffman and Piekniewski et al. do not teach do not explicitly disclose 
wherein the at least one predicted transformation of pixels of the current image comprises parameters of one or more spatial transformers.
However, Donahue et al. teaches 
wherein the at least one predicted transformation of pixels of the current image comprises parameters one or more spatial transformers (pg. 2627 Our LRCN model works by passing each visual input vt (an image in isolation, or a frame from a video) through a feature transformation V (vt) parametrized by V to produce a fixed-length vector representation t 2 Rd. Having computed the feature-space representation of the visual input sequence h1, 2, ..., T i, the sequence model then takes over.).

Doing so would allow for improved recognition performance (pg. 2625 Our results show such models have distinct advantages over state-of-the-art models for recognition or generation which are separately defined and/or optimized.).
Regarding Claim 12,
Hoffman, Piekniewski et al., and Donahue et al. teach the method of claim 11. Donahue et al. further teaches wherein transforming the current image comprises: 
applying the one or more spatial transformers to the current image utilizing the parameters (pg. 2627 Our LRCN model works by passing each visual input vt (an image in isolation, or a frame from a video) through a feature transformation V (vt) parametrized by V to produce a fixed-length vector representation t 2 Rd. Having computed the feature-space representation of the visual input sequence h1, 2, ..., T i, the sequence model then takes over.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (“Perception through visuomotor anticipation in a mobile robot”) in view of Piekniewski et al. (US-20160086050-A1), Aghamohammadi et al. (US-20170213070-A1) and Sandrew et al. (US-20150243324-A1).
Regarding Claim 15,
Hoffman, Piekniewski et al., and Aghamohammadi et al. teach the method of claim 13. 
	Hoffman, Piekniewski et al., and Aghamohammadi et al. do not explicitly disclose

	However, Sandrew et al. teaches
	wherein each of the normalized distributions corresponds to a corresponding one of the pixels (Para [0276] 5. An operator-assisted sliding scale and other tools create a "best fit" distribution index corresponding to the dynamic range of the underlying pixels as well as the underlying luminance values, pattern and weighted variables).
It would have been obvious to persons’ having ordinary skill in the art to combine 2D images of Laurent et al. with the compositing masks of Sandrew et al. before the effective filing date. 
Doing so would allow for an augmented conversion of a 2D image to a 3D image (Para [0514] The left and right viewpoint images allow 3D viewing of the original 2D image. The translation files specify the pixel offsets for each source pixel in the original 2D image, for example in the form of UV or U maps.).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (“Perception through visuomotor anticipation in a mobile robot”), Piekniewski et al. (US-20160086050-A1) and Pinto et al. ("Supersizing Self-Supervision: Learning to Grasp from 50k tries and 700 Robot Hours").
Regarding Claim 16,
Hoffman and Piekniewski et al. teach the method of claim 1.
Hoffman and Piekniewski et al. do not explicitly disclose

applying the current image as input to an initial layer of the trained neural network; and
applying the candidate robot motion parameters to an additional layer of the trained neural network, the additional layer being downstream of the initial layer.
However, Pinto et al. teaches
applying the current image as input to an initial layer of the trained neural network (Fig. 5; Pg. 4 Our CNN, seen in Fig. 5, is a standard network architecture: our first five convolutional layers are taken from the AlexNet [6], [33] pretrained on ImageNet. We also use two fully connected layers with 4096 and 1024 neurons respectively. ); and 
applying the candidate robot motion parameters to an additional layer of the trained neural network, the additional layer being downstream of the initial layer (Pg. 3 Gripper Configuration Space and Parametrization: In this paper, we focus on the planar grasps only. A planar grasp is one where the grasp configuration is along and perpendicular to the workspace. Hence the grasp configuration lies in 3 dimensions, (x, y): position of grasp point on the surface of table and θ: angle of grasp.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the sensory prediction model of Laurent et al. with the network design of Pinto et al.
Pg. 1 This allows us to train a Convolutional Neural Network (CNN) for the task of predicting grasp locations without severe overfitting).
Claim 17, 27, and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al. (US-20150148953-A1) in view of Hoffman (“Perception through visuomotor anticipation in a mobile robot”), Piekniewski et al. (US-20160086050-A1), and Pinto et al. ("Supersizing Self-Supervision: Learning to Grasp from 50k tries and 700 Robot Hours").
Regarding Claim 17,
Laurent teaches a system, comprising: 
a vision sensor viewing an environment (Para [0076] An object may be present in the camera 1166 field of view.); 
a trained neural network stored in one or more non-transitory computer readable media (para [0081] the apparatus 220 may be trained to predict appearance of the object 332 in one or more subsequent frames (e.g., 334, 342) based on the action 340.); 
at least one processor configured to: 
identify a current image captured by the vision sensor associated with the robot (Para [0075] The predictor apparatus 220 may comprise a forward model block 212 and an evaluation block 214.); 
identify a current state of the robot (para [0059] In one or more implementations, the input signal 102 may comprise a target motion trajectory. The motion trajectory may be used to predict a future state of the robot on the basis of a current state and the target state.); 
identify a candidate action to transition the robot from the current state to a candidate state (para [0059] In one or more implementations, the input signal 102 may comprise a target motion trajectory. The motion trajectory may be used to predict a future state of the robot on the basis of a current state and the target state. And Para [0150] In one or more implementations, the prior context may comprise one or more of sensory prior input (e.g., 202 in FIG. 2, frames 330, 334 in FIG. 3A), characteristics identified in the sensory input (e.g., motion of the object 332 to location 336 in FIG. 3A, periphery portions 314, 416 in FIG. 3B), a motor command and/or action indication (e.g., 206 in FIG. 2), state of the robotic platform (e.g., as state determined using the feedback 112 in FIG. 1), and/or other prior context.); 
apply the current image, the current state, and the candidate action as input to the trained neural network employing an action-conditioned motion prediction model… (para [0150] And para [0164] In some implementations, control by the discrepancy-guided learning of sensory context input into the predictor may enable filtering out of irrelevant (e.g., not target) state indication from input into the predictor thereby enabling faster learning and/or generalization of predictor learning.); 
generate at least one predicted image based on the application of the current image, the current state, and the candidate action to the trained neural network, the predicted image comprising a plurality of pixels (Fig. 3B; And para [0084-0085] The pixels in the frame 302 may be partitioned into one or more regions 304, 306 in FIG. 3B…In one or more implementations, the pixel regions 304, 306 may comprise nine pixels (e.g., three by three) that may be arranged into two portions: a center portion (e.g., the pixel 308) and a periphery portion (e.g., pixels surrounding the center and shown in the frame 316). Para [0137-0138] FIG. 6 illustrates a method of determining an action based on a predicted state of a robot associated with outcome of a prior action, in accordance with one or more implementations… At operation 602 of method 600, sensory context may be determined by a controller of the robotic device. In some implementations, the context may comprise one or more spatio-temporal aspects of sensory input (e.g., 202 in FIG. 2));
provide one or more control commands to one or more actuators of the robot to perform the candidate action (Para [0076] The frame 334 observed at time t may be associated with a motor command 340 issued at time t-1. In one or more implementations, the motor command 340 may comprise "pan right" instructions to the camera 1166 motor controller.).
Laurent does not explicitly disclose
…the current state including a current end effector pose of an end effector of the robot;
apply the current image, the current state, and the candidate action as input to the trained neural network employing an action-conditioned motion prediction model that explicitly models pixel motion by predicting a distribution over pixel motion from previous frames; 

responsive to determining, based on the predicted image, to perform the candidate action: 
However, Hoffman teaches
apply the current image, the current state, and the candidate action as input to the trained neural network employing an action-conditioned motion prediction model (fig. 2; pg. 24, col. 1, paragraph 2; Given this image and the motor commands provided by the movement plan, a forward model predicts the next image, which is denoised subsequently.) that explicitly models pixel motion by predicting a distribution over pixel motion from previous frames (fig. 5; pg. 25, col. 1, paragraph 3; The forward model predicts an image given the current processed image and the wheel velocities. Each image pixel was predicted using an MLP. For every pixel, a separate network was used.); 
generate at least one predicted image based on the application of the current image, the current state, and the candidate action to the trained neural network (fig. 2; pg. 24, col. 1, paragraph 2; Given this image and the motor commands provided by the movement plan, a forward model predicts the next image, which is denoised subsequently.), the predicted image comprising a plurality of pixels (pg. 25; Fig. 5. Forward model. At step t + 1, a multilayer perceptron predicts a pixel (grey square) given its surrounding (11 × 11 pixels) at step t and a motor command (vL , vR).);
pg. 24, col. 1, paragraph 2; For the same dead-end/passage classification task, the robot simulates an alternative strategy, a recursive search for an exit. At each prediction step, two movements are possible: a left turn or a right turn. And pg. 27, col. 2, paragraph 3; acing an arrangement of obstacles, the robot simulated an obstacle avoidance algorithm to recognize a dead end or a passage. This simulation was tested on 16 setups (Fig. 11). In the obstacle avoidance algorithm, the choice of velocities was derived from the mental image. Within such an image, the distance from the robot centre to an obstacle was computed in three sectors (36 each, see Fig. 12). Depending on these distances, the robot either chose new velocities for the next prediction step or stopped the simulation and classified the arrangement. This choice was made according to the following rules); and 
responsive to determining, based on the predicted image, to perform the candidate action (pg. 28, col. 1, paragraph 1; If the distance in the left sector is 7 pixels or less and smaller than in the right sector, then make a left3 turn, (vL , vR) = (−30, 30) in mm/s (analogue for the right side). • If the distance in the left sector is between 8 and 11 pixels and smaller than in the right sector, then turn leftward, (vL , vR) = (20, 50) in mm/s (analogue for the right side).): 
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine Laurent et al.’s method of predicting an image to control a robot using a neural network with Hoffman’s method of predicting an image to control a robot using a neural network.
pg. 32, col. 2, paragraph 6; An image was predicted by computing each pixel with a multilayer perceptron given as input the previous image and a movement command. This prediction, however, was noisy. Thus, a denoising method was introduced that greatly reduced the noise within an image (Fig. 7).).
Piekniewski et al. teaches
employing an action-conditioned motion prediction model that explicitly models pixel motion (para [0018] Another aspect of the disclosure relates to a computer implemented method of tracking an object in a sequence of digital images. In one implementation, the images are each comprised of pixels, and the method includes: for an image of the sequence of images, determining at least one distribution of orientations in the image… tracking the object based on the location of the at least one salient area, the tracking of the object comprising determining an occurrence of a salient orientation in an area proximate to the location, the determined occurrence of the salient orientation being in a subsequent image of the sequence of images.) by predicting a distribution over the pixel motion from previous frames (Para [0074] In some implementations, saliency may be determined using a model statistics approach. For instance, a model of expected pixel distribution may be utilized. Parameters of a given pixel distribution (e.g., Gaussian, Poisson, uniform), may be determined.);
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of predicting an image of Laurent et al. with the method of predicting an image of Piekniewski et al.
ABS. Multiple saliency maps may be additively or multiplicative combined in order to improve detection performance (e.g., reduce number of false positives).).
Pinto teaches
…the current state including a current end effector pose of an end effector of the robot (Fig. 1 & 2; pg. 3; Our experiments are carried out on a Baxter robot from Rethink Robotics and we use ROS [31] as our development system. For gripping we use the stock two fingered parallel gripper with a maximum width (open state) of 75mm and a minimum width (close state) of 37mm.);
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the sensory prediction model of Laurent et al. with the network design of Pinto et al.
Doing so would allow for preventing overfitting (Pg. 1 This allows us to train a Convolutional Neural Network (CNN) for the task of predicting grasp locations without severe overfitting).
Regarding Claim 27,
Laurent, Hoffman, Pinto, and Piekniewski teach the system of claim 17. Hoffman further teaches wherein in generating the at least one predicted image based on the application of the current image, the current state, and the candidate action to the trained neural network (fig. 5; pg. 25, col. 1, paragraph 3; The forward model predicts an image given the current processed image and the wheel velocities. Each image pixel was predicted using an MLP. For every pixel, a separate network was used.), one or more of the processors are to generate the at least one predicted image based on pg. 28 section 4.3; As an alternative to the obstacle-avoidance algorithm, the robot simulated a recursive search for an exit. At each branching point in the search, two velocity combinations were possible: (vL , vR) = (20, 50) or (vL , vR) = (50, 20) in mm/s. These velocities forbade the robot to turn around and exit through the entrance.).

    PNG
    media_image3.png
    523
    607
    media_image3.png
    Greyscale

Regarding Claim 28,
Laurent, Hoffman, Pinto, and Piekniewski teach the method of claim 27. Hoffman further teaches wherein in generating the at least one predicted image based on the pixel motion, one or more of the processors are to advect, based on the pixel motion, one or more current image pixels of the current image onto the plurality of pixels of the predicted image (fig. 5; pg. 25, col. 1, paragraph 3; The forward model predicts an image given the current processed image and the wheel velocities. Each image pixel was predicted using an MLP. For every pixel, a separate network was used.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al. (US-20150148953-A1) in view of Hoffman (“Perception through visuomotor anticipation in a mobile robot”), Piekniewski et al. (US-20160086050-A1), and Pinto et al. ("Supersizing Self-Supervision: Learning to Grasp from 50k tries and 700 Robot Hours"), and Aghamohammadi et al. (US-20170213070-A1).
Regarding Claim 18,
Laurent et al., Hoffman, Pinto, and Piekniewski et al. teach the system of claim 17. Laurent et al. further teaches wherein the at least one processor is further configured to: 
determine, based on the candidate action, a next state that follows the current state (Para [0059] The motion trajectory may be used to predict a future state of the robot on the basis of a current state and the target state.); 
identify a next candidate action to transition the robot from the next sate to a further candidate state (Para [0137-0138] FIG. 6 illustrates a method of determining an action based on a predicted state of a robot associated with outcome of a prior action, in accordance with one or more implementations); 
apply the predicted image, the next state, and the next candidate action as input to the trained neural network following the input of the current image, the current state, and the candidate action as input to the trained neural network (Para [0073] The apparatus 200 may comprise an adaptive module (e.g., predictor apparatus 220) configured to receive sensory input 202, an action indication 206, a teaching input 204, and/or other information. The image data and the action indication are provided to the predictor model which is trained.); and 
generate a next predicted image based on the application of the predicted image, the next state, and the next candidate action as input to the trained neural network (Fig. 3B; Laurent et al. discloses taking a current image 302 and transforms the images by partitioning the image and re-arranging the pixels para [0084-0085] The pixels in the frame 302 may be partitioned into one or more regions 304, 306 in FIG. 3B…In one or more implementations, the pixel regions 304, 306 may comprise nine pixels (e.g., three by three) that may be arranged into two portions: a center portion (e.g., the pixel 308) and a periphery portion (e.g., pixels surrounding the center and shown in the frame 316). Para [0137-0138] FIG. 6 illustrates a method of determining an action based on a predicted state of a robot associated with outcome of a prior action, in accordance with one or more implementations… At operation 602 of method 600, sensory context may be determined by a controller of the robotic device. In some implementations, the context may comprise one or more spatio-temporal aspects of sensory input (e.g., 202 in FIG. 2)); 
Laurent et al., Hoffman, and Piekniewski et al. do not explicitly disclose
wherein in determining to perform the candidate action, the at least one processor is further to determine to perform the candidate action based on the next predicted image
However, Aghamohammadi et al. teaches
wherein in determining to perform the candidate action, the at least one processor is further to determine to perform the candidate action based on the next Para [0029] The object map may be used to generate a planning graph. The planning graph may comprise a graph of candidate motions around the object to be grasped. A cost for each of the candidate motions may be determined. The candidate motion having the lowest cost may be selected and used to move the robot arm. As the robot arm is moved, additional images of the object may be captured and used to determine a subsequent movement or sequence of movements. A candidate action is selected based on a depth map. A depth map uses a 2D and predicts a 3D construct by estimating the depth of the pixels. Para [0076] Referring again to FIG. 6, the framework 600 may also include a planning graph unit 606. The planning graph unit 606 may be used to construct an object map or reconstruction based on the depth map.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of predicting the outcome of an action for a robot based on sensory image data of Laurent et al. with the second candidate movement of Aghamohammadi et al.
Doing so would allow for an action is the lowest cost associated to be selected for the robot to perform the motion (Para [0029] A cost for each of the candidate motions may be determined. The candidate motion having the lowest cost may be selected and used to move the robot arm.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HENRY NGUYEN/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121